Citation Nr: 0215515	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  96-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the right ankle, including a malunion of the 
internal malleolus, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 30 percent for the service-connected 
residuals of a fracture of the right ankle, including a 
malunion of the internal malleolus.  

Following notification of the decision, the veteran perfected 
a timely appeal of the denial.  In August 1998, the Board 
remanded the veteran's increased rating claim to the RO to 
accord the agency an opportunity to schedule the veteran for 
a personal hearing that he had requested before a Member of 
the Board at the RO.  Further review of the claims folder 
indicates that the veteran failed to report for the personal 
hearing schedule before a Member of the Board at the RO in 
June 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected residuals of a fracture of the 
right ankle, including a malunion of the internal malleolus, 
is manifested by complaints of constant pain, decreased range 
of motion, instability, swelling, and locking of the right 
ankle, instability, numbness, and decreased strength in the 
right lower extremity which necessitate the need for a 
wheelchair, with objective evaluation findings of medial and 
lateral swelling, tenderness to palpation of the lateral and 
anterior talar tibial ankle joint, positive crepitation, with 
radiographic evidence of post-traumatic and post-surgical 
changes of the distal tibia, an old medial malleolar fracture 
with non-union and associated post-traumatic degenerative 
changes, and a calcaneal spur of the right ankle.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the service-connected residuals of a fracture of the 
right ankle, including a malunion of the internal malleolus, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5262 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the supplemental 
statements of the case issued in August 1996, September 1997, 
and June 2002 informed the veteran of the particular evidence 
needed to substantiate his increased rating claim.  The June 
2002 supplemental statement of the case also notified the 
veteran of the provisions of the recently enacted VCAA.  
Moreover, in a separate June 2002 letter, the RO informed the 
veteran of the specific type of information and evidence that 
he should provide to VA.  The veteran failed to respond.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service treatment 
records adequately identified by the veteran.  Also, during 
the current appeal, the veteran underwent several pertinent 
VA examinations.  As such, the Board finds that VA has met 
the requirements of the VCAA and its implementing regulations 
and will proceed to address the veteran's increased rating 
claim based upon a complete and thorough review of the 
pertinent evidence associated with his claims folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  


Factual Background

According to the service medical records, in June 1944, the 
veteran sustained a simple complete fracture of the medial 
malleolus of his right tibia as well as partial fibrous 
ankylosis of his right ankle when he jumped into a foxhole 
during an enemy barrage in Italy.  Initial treatment included 
application of a plaster cast.  In April 1945, the veteran 
underwent a bone graft of the right tibia and medial 
malleolus.  

An October 1945 examination of the veteran's right lower 
extremity demonstrated the presence of a well-healed scar on 
the medial aspect of the right foot below the internal 
malleolus, a normal appearing ankle joint, and slight 
limitation of motion to dorsi-flexion.  The veteran had been 
walking without the benefit of a brace or cast for five 
months.  X-rays taken of the distal half of the veteran's 
right leg and right ankle showed some osseous union and bone 
grafted (by the implantation of chipped particles of bone), 
infra-articular portion of the medial malleolus, separation 
of the distal main fragment from the main section of the bone 
by approximately three millimeters, slight medial rotation of 
the distal main fragment, and persistent medial soft tissue 
swelling.  Although x-rays did not show a solid union, the 
examiner concluded that the veteran had "obvious . . . good 
functional result" and that further hospitalization was not 
required.  

Based on this evidence, by a November 1945 rating action, 
service connection was granted for partial fibrous ankylosis 
of the right ankle secondary to a fracture of the right tibia 
and medial malleolus necessitating a bone graft.  Also by 
this rating action, a 30 percent evaluation was assigned to 
this service-connected disability, effective from November 
1945.  

In October 1946, the veteran underwent a VA examination, at 
which time he complained of pain in his right ankle region 
during changes in the weather.  A physical examination of the 
veteran's right ankle demonstrated a healed scar over the 
medial aspect of the medial malleolus, no impairment of 
motion, moderate swelling over the malleolus, and mild 
tenderness.  X-rays taken of the veteran's right ankle showed 
an old fracture of the internal malleolus indicating an 
incomplete union as well as a few small calcareous deposits 
at the lateral aspect of the internal malleolus which the 
radiologist felt probably represented small bony fragments.  
The examiner concluded that the veteran had no residual of 
the fibrous ankylosis of the veteran's right ankle secondary 
to the fracture of the right medial malleolus necessitating a 
bone graft for non-union.  The examiner diagnosed chronic 
moderate synovitis of the right medial ankle.  

By a November 1946 rating action, the additional evidence was 
considered and it was determined that the medical evidence 
warranted a decrease in the evaluation of the veteran's 
service-connected right ankle disability from 30 percent to 
20 percent, effective from January 1947.  

Subsequently, in November 1951, the veteran underwent a VA 
examination at which time he complained of swelling and pain 
in his right ankle.  A physical evaluation of the veteran's 
right ankle and foot demonstrated a normal gait, stock shoes, 
no arches, no pes planus, mild soft tissue swelling 
(peri-articular) around the medial malleolus region, no 
specific palpable bony deformity or tender regions, 
restriction of right ankle extension to the last five 
degrees, complete flexion of the right ankle, no crepitus, 
complete subtalar motions, good inversion and eversion 
motions, no pains on manipulation, good circulation, and no 
leg atrophy.  X-rays taken of the veteran's right ankle 
showed evidence of an old ununited transverse fracture 
through the medial malleolus of the tibia in the good 
position and no evidence of bone union.  The examiner 
diagnosed residuals of an old ununited transverse fracture of 
the medial malleolus of the tibia and right ankle.  

By a December 1951 rating action, the additional evidence was 
considered and it was determined that the medical evidence 
did not warrant an increased evaluation for the veteran's 
service-connected right ankle disability.  

Thereafter, in May 1975, the veteran underwent a VA 
orthopedic evaluation, at which time he complained of 
intermittent but progressive right ankle pain.  A physical 
examination of the veteran's right ankle demonstrated a 
well-healed six centimeter long surgical scar just over the 
medial malleolus, no area of tenderness, no gross deformity, 
increased circumference, full range of painless motion, no 
swelling, no effusion, and no instability.  A physical 
evaluation of the veteran's right foot was negative.  
Examination of the veteran's legs indicated 2+ edema at both 
pre-tibial regions with normal circulation.  X-rays taken of 
the veteran's right ankle showed an old non-united fracture 
of the medial malleolus, minimal to moderate degenerative 
changes in the talus and oscalcis.  X-rays taken of the 
veteran's left knee reflected minimal to moderate 
degenerative changes of the knee joint with slight diminution 
of the articular space in its medial aspect.  The examiner 
provided the following impressions:  old fracture of the 
right ankle, degenerative changes of the right talus and os 
calcis secondary to the right ankle fracture (by radiographic 
evidence), and moderate degenerative arthritis of the left 
knee (by radiographic evidence).  

By a July 1975 rating action, the New York City, New York 
Regional Office considered this additional evidence.  
However, it was determined that the medical evidence did not 
warrant a change in the previously assigned evaluation of 
20 percent for the veteran's service-connected right ankle 
disability.  

In September 1978, the veteran underwent an examination at 
which time he described bilateral knee pain, the need for 
orthopedic high-top shoes to walk, as well as the need for a 
left knee cage.  An orthopedic evaluation of the veteran's 
right lower extremity demonstrated a waddling gait and limp, 
a cage over the right knee, bilateral high-top orthopedic 
shoes, a fat and thick right ankle, a vertical J-shaped 
surgical scar on the inner aspect of the right ankle, painful 
but adequate joint motion, and a half-inch increase in the 
peripheral volume on the right ankle joint.  Examination of 
the veteran's left knee indicated the absence of a few 
degrees of terminal flexion, normal extension, no 
intraarticular effusion, relaxed medial and lateral 
ligaments, and some tenderness over the medial and lateral 
joint lines.  

X-rays taken of the veteran's right ankle showed 
long-standing residuals of a bimalleolar fracture, a fibular 
fracture which healed in good position and alignment, 
well-preserved ankle mortise, minimal osteoarthritic 
involvement in the ankle joint, and some osteoarthritic 
involvement in the tarsal joints of the foot.  X-rays taken 
of the veteran's left knee reflected moderately severe 
osteoarthritic process involving mostly the medial 
compartment which indicated marked narrowing, some degree of 
involvement of the patellofemoral compartment, and a 
well-preserved lateral compartment.  X-rays taken of the 
veteran's left knee showed no abnormalities except for 
minimal osteoarthritic findings.  The examiner diagnosed, in 
pertinent part, a bimalleolar fracture of the right ankle 
joint, a non-united fracture involving the medial malleolus 
of the right ankle secondary to bimalleolar fracture with 
little or no arthritic degeneration in the ankle joint and a 
well-preserved ankle mortise, advanced osteoarthritis of the 
left knee, and minimal osteoarthritic involvement of the 
right knee.  

By a December 1978 rating action, the New York City, New York 
Regional Office considered this additional evidence.  It was 
determined that the medical evidence did not warrant a change 
in the previously assigned evaluation of 20 percent.  

According to outpatient VA medical reports, in May 1979, the 
veteran sought treatment for complaints of severe left knee 
pain and swelling.  A physical examination demonstrated 
swelling of the left knee joint with possible crepitation.  
In August 1979, the veteran sought treatment for complaint of 
progressively severe pain, swelling, and limitation of motion 
of the left knee joint.  A physical examination demonstrated 
no evidence of fluid in the left knee and swelling in the 
right knee.  

Private x-rays taken of the veteran's right ankle in April 
1981 showed evidence of an old medial malleolar fracture, a 
distal fragment appearing to be separate, and visible 
fracture line.  In an undated report received at the RO in 
May 1981, a private physician explained that, between June 
1979 and March 1981, he treated the veteran, in pertinent 
part, for osteoarthritis of both knees and chronic old 
traumatic arthropathy of the right ankle.  The physician 
explained that the veteran's right ankle condition had 
worsened.  The physician cited the veteran's inability to 
stand or to walk firmly on his right leg.  

By a June 1981 rating action, the RO considered this 
additional medical evidence.  The RO determined, however, 
that the evidence did not warrant a change in the previously 
assigned 20 percent evaluation for the veteran's 
service-connected right ankle disability.  

In January 1982, the private physician who had submitted the 
prior statement in May 1981, explained that he had treated 
the veteran since September 1977 and that the veteran's 
diagnoses included chronic osteoarthritis in both knees, 
severe pain and swelling in his right ankle, and 
post-traumatic arthropathy of the right ankle secondary to 
the old in-service fracture to this joint.  

Also in January 1982, the veteran sought VA outpatient 
treatment for complaints of right ankle pain.  The examiner 
assessed traumatic arthritis of the right ankle.  

By a rating action dated in February 1982, the RO considered 
these additional medical records.  The RO determined, 
however, that the evidence did not warrant a change in the 
previously assigned evaluation of 20 percent for the 
veteran's service-connected right ankle disability.  

A VA outpatient treatment record dated in September 1985 
included the veteran's complaints of left knee pain, with 
objective evaluation findings of full range of motion of his 
left knee, slight medial joint line tenderness, no 
instability or effusion of his left knee, and a well-healed 
scar with no tenderness of his right ankle.  X-rays taken of 
the veteran's left knee showed medial compartment 
degenerative changes.  X-rays taken of his right ankle 
reflected a non-union of the medial malleolus.  The examiner 
provided impressions of mild degenerative arthritis of the 
left knee as well as right ankle medial malleolus non-union.  

By a December 1985 rating action, the RO determined that 
these essentially negative examination findings warranted no 
change in the previously assigned 20 percent evaluation for 
the veteran's service-connected right ankle disability.  
Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial.  

In July 1987, the veteran was accorded a VA orthopedic 
examination, at which time he reported experiencing severe 
pain in his right ankle and foot, which radiated up to, and 
through, his knee.  In addition, he described swelling, 
difficult ambulation, and pain exacerbated by weight bearing.  
A physical examination demonstrated a severe right limp and 
gait, wearing of an ankle support, evidence of bilateral 
edema of both legs, mild to moderate swelling of the right 
ankle, a well-healed "J" shaped scar (six by one 
centimeters) on the medial malleolus which was adherent to 
its distal third, tenderness over the medial malleolus area 
with evidence of non-union of the segments of the malleolus 
fracture, and painful limited movements.  

X-rays taken of the veteran's right foot showed a bony 
exostosis in the second proximal phalanx space and vascular 
calcifications along the soft tissue, with no other type of 
bone pathology noted.  X-rays taken of the veteran's legs 
reflected evidence of a large bone fragment along the medial 
malleolus and smaller fragments lateral to this area of 
defect.  The examiner diagnosed bilmalleolus fracture of the 
right ankle by record, post-surgical treatment status, 
degenerative arthritic changes of the tarsal joints, and an 
old non-union fracture of the malleolus.  

Based on this additional evidence, the Board, in a March 1988 
decision, awarded the veteran a 30 percent disability 
evaluation for his service-connected right ankle disability.  
By an April 1988 rating action, the RO effectuated the 
Board's grant.  

Subsequent VA medical records reflected treatment for 
degenerative joint disease of both knees as well as 
calcification of the Achilles tendon of the veteran's right 
foot between March 1988 and November 1990.  Based on this 
medical evidence, the RO, by a December 1990 rating action, 
denied an evaluation greater than 30 percent for the 
veteran's service-connected right ankle disability.  
Following notification of the decision, the veteran perfected 
a timely appeal.  In a January 1992 decision, the Board 
denied the issue of entitlement to a disability evaluation 
greater than 30 percent for the veteran's service-connected 
right ankle disability.  

The service-connected residuals of a fracture of the 
veteran's right ankle, including a malunion of the internal 
malleolus, has remained evaluated as 30 percent disabling.  
According to the pertinent evidence received during the 
current appeal, x-rays taken of the veteran's right ankle in 
December 1994 showed post-traumatic and post-surgical changes 
of the distal tibia, no acute fractures or dislocations, and 
a calcaneal spur.  

In January 1995, the veteran reported experiencing bilateral 
leg pain and numbness.  An April 1995 private medical 
statement indicates that the veteran was treated for pain and 
swelling of his right ankle, that he has a "misalignment" 
of this joint, that he had responded poorly to treatment, and 
that he walked with difficulty.  

In June 1995, the veteran underwent a VA foot examination, at 
which time he reported experiencing instability of his right 
ankle upon walking (which required the use of high top shoes) 
as well as pain in the medial aspect of his right ankle.  The 
examiner noted that the veteran's right ankle measured 
33 centimeters and that his left ankle measured 
30 centimeters.  

A physical examination demonstrated the ability to stand and 
to complete supination and pronation motions, the inability 
to squat or to rise on toes and heels with the right ankle, 
severe swelling of the right ankle, no deformities of the 
right ankle, limitation of motion (dorsiflexion of zero 
degrees and plantar flexion of 25 degrees) with contracture, 
crepitus, medial lateral instability, weakness (of the right 
ankle, dorsiflexor muscles, tibialis anterior, and extensor 
hallucis longus), muscle strength of 4/5, a seven centimeter 
by four millimeter half-moon shaped tender scar with loss of 
color, and no secondary skin or vascular changes.  In 
addition, the examiner observed that the veteran had to raise 
his feet to walk with circumduction due to the inability of 
his foot to clear the floor due to contracture.  The examiner 
diagnosed post-traumatic and post-surgical changes of the 
right ankle with degenerative joint disease by x-rays as well 
as status post open reduction with internal fixation of the 
right ankle fracture.  

In January 1996, the veteran again sought VA treatment for 
complaints of bilateral leg pain and numbness.  The examiner 
provided a diagnostic impression of diabetic neuropathy.  In 
a March 1996 private medical statement, a physician explained 
that the veteran had received treatment for knee pain for 
many years and that such treatment included injections on 
several occasions.  This physician also noted that the 
veteran continued to receive medical treatment.  

Additional VA outpatient medical records dated from April to 
May 1996 reflected treatment for bilateral knee 
tricompartmental degenerative joint disease.  X-rays taken of 
the veteran's knees in April 1996 confirmed degenerative 
joint disease.  

In February 1997, the veteran underwent a VA joints 
examination by the same examiner who had conducted the prior 
VA foot evaluation in June 1995.  In particular, the February 
1997 examination demonstrated, with respect to the veteran's 
right ankle, swelling, no deformities, flaccidity with 
diminished muscle tone in the ankle joint and right lower 
extremity, patella hyperreflexia, absent ankle jerk, muscle 
strength in all muscles of right lower extremity of 0/5 
(except for ankle dorsiflexor muscles and dorsiflexor longus 
which was 2/5 and described by the examiner as poor), an 
inability to ambulate due to paraplegia, dorsiflexion which 
lacked 25 degrees, plantar flexion of 10 degrees, no 
instability, no crepitus, and no tenderness to palpation.  

In pertinent part, the examiner diagnosed residuals of a 
right ankle fracture, including status post surgical repair 
with post-traumatic arthritis and post-surgical changes by 
prior (December 1994) x-ray.  Additionally, the examiner 
concluded that the loss of use of the veteran's lower 
extremities is not due to his service-connected right ankle 
fracture but, rather, to the tumor with the residual 
paraplegia.  

VA outpatient medical records dated from May to December 1999 
reflected periodic treatment for bilateral knee pain.  X-rays 
taken of the veteran's knees in December 1999 showed advanced 
osteoarthritic changes of the knee joints with bilateral genu 
varum deformity.  At the December 1999 treatment session, the 
veteran received injections in both of his knees.  He refused 
to undergo total knee replacements and expressed his desire 
to undergo injections sporadically.  

In October 2001, the veteran underwent a VA spinal 
examination.  According to the report of the evaluation, the 
veteran had a history of a spinal cord tumor (Meningioma) 
which was surgically excised.  The veteran described 
decreased strength of his lower extremities, as well as 
decreased sensation, since that time.  In addition, the 
veteran complained of constant sharp pain and decreased range 
of motion in his right ankle as well as decreased strength in 
his lower extremities.  The veteran stated that he was 
wheelchair bound.  In pertinent part, the examiner diagnosed 
bilateral paraparesis (bilateral leg weakness), a history of 
a right ankle mal union fracture with previous surgical 
repair, as well as residual right ankle fracture and status 
post surgical repair with post-traumatic arthritis and 
post-surgical changes by (December 1994) x-rays.  
Additionally, the examiner concluded that the veteran had 
some loss of lower extremity strength but that this pathology 
is not due to his service-connected right ankle fracture but, 
rather, to the tumor and residual paraparesis.  

According to a statement received at the RO in November 2001, 
a VA prosthetic representative noted that the veteran had 
been issued a knee orthoses with stays but that he had not 
returned for repairs or replacement.  The representative 
concluded that such information appeared to indicate that the 
veteran was not using the device.  

In April 2002, the veteran underwent a VA joints examination 
by the same examiner who had conducted the October 2001 VA 
spine evaluation.  At the time of the April 2002 VA joints 
examination, the veteran complained of constant moderate to 
severe right ankle pain which increases with standing, 
instability of his right ankle upon standing, swelling and 
locking of this joint, and an inability to use his right foot 
to drive a car.  The veteran stated that he was not taking 
any pain medicine for his ankle due to his heart condition 
and that he is wheelchair bound.  In addition, the veteran 
noted that he is independent in dressing and in moving from 
his wheelchair to his bed and back and that he needs a bath 
stool to bathe.  The examiner observed that the veteran stood 
in the front of his wheelchair shifting weight towards his 
left lower extremity.  The veteran informed the examiner that 
he could not ambulate.  

A physical examination of the veteran's right ankle 
demonstrated 5 degrees of dorsiflexion, 35 degrees of plantar 
flexion, manual muscle test of 5/5, swelling in the medial 
and lateral aspect of this joint, tenderness to palpation of 
the lateral and anterior talar tibial ankle joint, no 
instability, a negative anterior and posterior drawer test, 
negative talar tilt test, and positive crepitation.  X-rays 
taken of the veteran's right ankle showed an old medial 
malleolar fracture with non-union and post-traumatic 
degenerative changes associated.  The examiner diagnosed a 
history of a fracture with malunion of the internal malleolus 
of the right ankle as well as degenerative joint disease of 
the right ankle secondary to the fracture of this joint.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the service-connected residuals of a fracture of the 
veteran's right ankle, including a malunion of the internal 
malleolus, is evaluated pursuant to Diagnostic Code 5262.  
According to Diagnostic Code 5262, impairment of the tibia 
and fibula with slight knee or ankle disability warrants the 
assignment of a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2001).  The next higher evaluation of 
20 percent requires evidence of impairment and the tibia and 
fibula with moderate knee or ankle disability.  Id.  A 
30 percent disability rating requires evidence of impairment 
of the tibia and fibula with marked knee or ankle disability.  
Id.  The highest rating allowable under this Diagnostic Code, 
40 percent, necessitates evidence of nonunion of the tibia 
and fibula, with loose motion and the requirement of a brace.  
Id.  

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The provisions of 
Diagnostic Code 5262 clearly contemplate loose motion of the 
tibia and fibula.  Application of the precepts enunciated in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) require that problems 
such as pain on use be specifically considered when 
evaluating the veteran's disability.  Specifically, when a 
Diagnostic Code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2001).  

Throughout the current appeal, the veteran has complained 
that the service-connected residuals of a fracture of his 
right ankle, including a malunion of the internal malleolus, 
is more severe than the current 30 percent evaluation 
indicates.  In particular, he cites constant pain, 
instability, swelling, and locking of his right ankle as well 
as instability and numbness in his right lower extremity.  
See, e.g., January 1997 hearing transcript (T.) at 5-6.  He 
asserts that such symptomatology warrants a disability rating 
greater than the currently assigned evaluation of 30 percent 
for the service-connected residuals of a fracture of his 
right ankle, including a malunion of the internal malleolus.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of the service-connected residuals 
of a fracture of his right ankle, including a malunion of the 
internal malleolus, must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.  

As the Board has noted, the service-connected residuals of a 
fracture of the veteran's right ankle, including a malunion 
of the internal malleolus, is currently evaluated as 
30 percent disabling.  The medical evidence received during 
the current appeal reflects that this disability is 
manifested by complaints of constant pain, decreased range of 
motion, instability, swelling, and locking of his right ankle 
as well as instability, numbness, and decreased strength in 
his right lower extremity which necessitate the need for a 
wheelchair, with objective evaluation findings of 5 degrees 
of dorsiflexion, 35 degrees of plantar flexion, medial and 
lateral swelling, tenderness to palpation of the lateral and 
anterior talar tibial ankle joint, positive crepitation, a 
right ankle measuring 33 centimeters with a left ankle 
measurement of 30 centimeters, manual muscle test of 5/5, no 
instability, a negative anterior and posterior drawer test, a 
negative talar tilt test, no deformities, and bilateral knee 
pain not necessitating the need for use of knee orthoses and 
with radiographic evidence of post-traumatic and 
post-surgical changes of the distal tibia, no acute fractures 
or dislocations, an old medial malleolar fracture with 
non-union and associated post-traumatic degenerative changes, 
and a calcaneal spur of the right ankle and degenerative 
joint disease of both knees.  

Significantly, the recent pertinent medical evidence does not 
demonstrate that the veteran has a nonunion of his right 
tibia and right fibula with loose motion requiring the use of 
a brace.  As such, the next higher rating of 40 percent is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2001).  

The Board acknowledges the veteran's complaints of 
instability and numbness in his right lower extremity.  
Significantly, however, physicians who have examined the 
veteran have associated the pain and numbness that he 
experiences in both of his lower extremities with 
nonservice-connected disabilities.  Specifically, in January 
1995 and January 1996, the veteran sought VA treatment for 
complaints of bilateral leg pain and numbness.  The physician 
who examined the veteran at the January 1996 treatment 
session provided a diagnostic impression of diabetic 
neuropathy, a nonservice-connected disability.  Furthermore, 
the examiner who conducted the February 1997 VA joints 
examination concluded that the loss of use of the veteran's 
lower extremities is not due to his service-connected right 
ankle fracture but, rather, to his spinal cord tumor with the 
residual paraplegia.  Additionally, the examiner who 
conducted the October 2001 VA spine examination also 
concluded that the veteran had some loss of lower extremity 
strength but that this pathology is not due to his 
service-connected right ankle fracture but, rather, to the 
tumor and residual paraparesis.)  

Moreover, the Board acknowledges the veteran's complaints of 
constant moderate to severe right ankle pain and of 
difficulty walking.  In particular, recent medical 
evaluations have demonstrated the presence of pain and 
tenderness to palpation of the lateral and anterior talar 
tibial right ankle, positive crepitation, and limitation of 
motion of this joint.  Significantly, however, recent 
examinations of the veteran's right ankle have also shown 
manual muscle test of 5/5, no instability, a negative 
anterior and posterior drawer test, a negative talar tilt 
test, no deformities, and no need for the use of a knee 
orthoses.  

Thus, based on this relative absence of orthopedic 
symptomatology other than findings of some limitation of 
motion of the right ankle, crepitation, and pain and 
tenderness of the joint, the Board concludes that the 
currently assigned 30 percent rating for the 
service-connected residuals of a fracture of the veteran's 
right ankle, including a malunion of the internal malleolus, 
contemplates any functional impairment, pain, and weakness 
experienced by the veteran as a result of this 
service-connected disorder.  In other words, the current 
rating of 30 percent for this disability reflects the extent 
of pain and the related functional impairment that the 
veteran experiences as a consequence of use of his right 
ankle.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than 30 percent 
for the service-connected residuals of a fracture of the 
veteran's right ankle, including a malunion of the internal 
malleolus, is not warranted.  The preponderance of the 
evidence is against the claim for an increased rating for 
this service-connected disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

Review of the claims folder indicates that the RO has not 
discussed the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
schedular evaluation in this case is not inadequate.  In 
particular, an increased schedular rating is provided for the 
veteran's service-connected residuals of a fracture of his 
right ankle, including a malunion of the internal malleolus, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001), but the 
medical evidence supporting such a higher rating is not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the veteran's 
service-connected residuals of a fracture of his right ankle, 
including a malunion of the internal malleolus.  This 
disability is appropriately rated under the schedular 
criteria.  


ORDER

A rating greater than 30 percent for service-connected 
residuals of a fracture of the right ankle, including a 
malunion of the internal malleolus, is denied.  


REMAND

By a March 2000 rating action, the RO denied the issue of 
entitlement to service connection for a back disability 
defined as residuals of spinal cord trauma to include 
incomplete paraplegia, secondary to the service-connected 
right ankle disability.  Also in March 2000, the RO notified 
the veteran of the decision.  In a statement received at the 
RO in June 2000, the veteran stated that he disagreed with 
the March 2000 decision.  


A complete and thorough review of the claims folder indicates 
that a statement of the case regarding this secondary service 
connection claim has not been issued.  As such, a remand is 
required to accord the RO such an opportunity.  See, 
Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should furnish the veteran and his 
representative a statement of the case 
regarding the issue of entitlement to 
service connection for a back disability 
defined as residuals of spinal cord 
trauma to include incomplete paraplegia, 
secondary to the service-connected right 
ankle disability and should inform them 
of the requirements necessary to perfect 
an appeal.  38 C.F.R. § 19.26 (2001).  
The RO is informed that this issue is not 
before the Board until timely perfected.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court Of Appeals For Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

